DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 05/28/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
Claims 1-9, 12-20 are pending.

    Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney on 01/20/2022.

The application has been amended as follows:

In the Claims:
(Currently Amended)	A system, comprising:
a hardware processor configured to:
request a first element corresponding to a first leaf in a base layer of a digital tree, wherein the digital tree corresponds to a set of remotely stored data;
receive the first element corresponding to the first leaf; and
receive a membership proof comprising a set of elements from one or more layers higher in the digital tree than the base layer of the digital tree, wherein the set of elements comprises a path from the first leaf to a root of the digital tree, wherein the set of elements is dependent on a plurality of additional leaves and wherein verification of the first element corresponding to the first leaf increases a level of confidence in an availability of the plurality of additional leaves;
wherein each layer of the digital tree other than the root of the digital tree is encoded using a respective             
                (
                N
                ,
                K
                )
            
         redundancy code;
wherein the respective             
                (
                N
                ,
                K
                )
            
         redundancy code is systematic such that a first             
                K
            
         elements in a layer comprises data elements and             
                (
                N
                -
                K
                )
            
         elements in the layer comprise parity elements, wherein N comprises a total number of elements in the layer; and
a memory coupled to the hardware processor and configured to provide the hardware processor with instructions.
(Currently Amended)	The system of claim 1, wherein the hardware processor is further configured to obtain the root of the digital tree, wherein the root of the digital tree comprises a digital signature that corresponds to the set of remotely stored data.
(Currently Amended)	The system of claim 2, wherein the hardware processor is further configured to verify the first element based at least in part on the set of elements and the digital signature that corresponds to the digital tree.
(Original)	The system of claim 3, wherein to verify the first element based at least in part on the set of elements and the digital signature that corresponds to the digital tree comprises to determine that a first digital signature corresponding to the first element is included in a second element in the set of elements, wherein the second element is associated with a layer that is higher than the base layer of the digital tree.
(Currently Amended)	The system of claim 3, wherein the hardware processor is further 
determine that the first element can be verified;
determine an updated confidence level that a claiming system from which the first element was received has the set of remotely stored data in its entirety; and
in response to a determination that the updated confidence level is greater than a verification threshold confidence level, determine that the claiming system likely has the set of remotely stored data in its entirety.
(Currently Amended)	The system of claim 1, wherein the set of elements comprises a first set of elements, wherein the hardware processor is further configured to:
obtain a second set of elements corresponding to a layer in the digital tree that is immediately above the base layer; and
use the second set of elements to verify whether one or more elements corresponding to one or more leaves in the base layer of the digital tree are encoded correctly.
(Currently Amended)	The system of claim 6, wherein the hardware processor is further configured to:
determine that the one or more elements are not encoded correctly; and
in response to the determination that the one or more elements are not encoded correctly, generate an incorrect coding proof that comprises at least the one or more elements.
(Currently Amended)	The system of claim 1, wherein the hardware processor is further configured to:
obtain at least one other element corresponding to one other leaf in the base layer of the digital tree; and
use the first element, the at least one other element, and a parity equation to determine whether the first element and the at least one other element are encoded correctly.
(Currently Amended)	The system of claim 8, wherein the hardware processor is further configured to:
determine that the first element and the at least one other element are not encoded correctly; and
in response to the determination that the first element and the at least one other element are not encoded correctly, generate an incorrect coding proof that comprises at least the first 
(Canceled)	
(Canceled)	
(Currently Amended)	 The system of claim [[10]] 1, wherein a data element in a first layer in the digital tree comprises a group of digital signatures corresponding to one or more data elements and one or more parity elements in a second layer in the digital tree, wherein the second layer is lower than the first layer in the digital tree.
(Currently Amended)	A method, comprising:
requesting a first element corresponding to a first leaf in a base layer of a digital tree, wherein the digital tree corresponds to a set of remotely stored data;
receiving the first element corresponding to the first leaf; [[and]]
receiving a membership proof comprising a set of elements from one or more layers higher in the digital tree than the base layer of the digital tree, wherein the set of elements comprises a path from the first leaf to a root of the digital tree, wherein the set of elements is dependent on a plurality of additional leaves and wherein verification of the first element corresponding to the first leaf increases a level of confidence in an availability of the plurality of additional leaves;
wherein each layer of the digital tree other than the root of the digital tree is encoded using a respective             
                (
                N
                ,
                K
                )
            
         redundancy code; and
wherein the respective             
                (
                N
                ,
                K
                )
            
         redundancy code is systematic such that a first             
                K
            
         elements in a layer comprises data elements and             
                (
                N
                -
                K
                )
            
         elements in the layer comprise parity elements, wherein N comprises a total number of elements in the later.
(Original)	The method of claim 13, further comprising verifying the first element based at least in part on the set of elements and a digital signature that corresponds to the digital tree.
(Original)	The method of claim 14, wherein verifying the first element based at least in part on the set of elements and the digital signature that corresponds to the digital tree comprises determining that a first digital signature corresponding to the first element is included in a second element in the set of elements, wherein the second element is associated with a layer 
(Original)	The method of claim 14, further comprising:
determining that the first element can be verified;
determining an updated confidence level that a claiming system from which the first element was received has the set of remotely stored data in its entirety; and
in response to a determination that the updated confidence level is greater than a verification threshold confidence level, determining that the claiming system likely has the set of remotely stored data in its entirety.
(Original)	The method of claim 13, wherein the set of elements comprises a first set of elements, and wherein the method further comprising:
obtaining a second set of elements corresponding to a layer in the digital tree that is immediately above the base layer; and
using the second set of elements to verify whether one or more elements corresponding to one or more leaves in the base layer of the digital tree are encoded correctly.
(Original)	The method of claim 17, further comprising:
determining that the one or more elements are not encoded correctly; and
in response to the determination that the one or more elements are not encoded correctly, generating an incorrect coding proof that comprises at least the one or more elements.
(Original)	The method of claim 13, further comprising:
obtaining at least one other element corresponding to one other leaf in the base layer of the digital tree; and
using the first element, the at least one other element, and a parity equation to determine whether the first element and the at least one other element are encoded correctly.
(Currently Amended)	A computer program product, the computer program product being embodied in a non-transitory computer-readable storage medium and comprising computer instructions for:
requesting a first element corresponding to a first leaf in a base layer of a digital tree, wherein the digital tree corresponds to a set of remotely stored data;
receiving the first element corresponding to the first leaf; and
receiving a membership proof comprising a set of elements from one or more layers ;
wherein each layer of the digital tree other than the root of the digital tree is encoded using a respective             
                (
                N
                ,
                K
                )
            
         redundancy code; and
wherein the respective             
                (
                N
                ,
                K
                )
            
         redundancy code is systematic such that a first             
                K
            
         elements in a layer comprises data elements and             
                (
                N
                -
                K
                )
            
         elements in the layer comprise parity elements, wherein N comprises a total number of elements in the layer.

				       Allowable Subject Matter
Claims 1-9 and 12-20 are allowed.
Reason for allowance
The invention defined in claims 1, 3 and 20 are not suggested by the prior art of record. 
The prior art of record (in particular, Frey; Alexandre et al. US 20120110336 A1, Merkle; Ralph C. US 4309569 A, Gandhi; Ashish et al. US 20210279354 A1, Brown; Michael Kenneth et al. US 10116450 B1, Hwang; Gwan-Hwan US 20200344042 A1, Auh; Yoon Ho US 20180075253 A1, Numao; Masayuki et al. US 20070034687 A1, Nandakumar; Karthik et al. US 20200201964 A1, Campagna; Matthew John et al. US 20180181756 A1, Biernat; Tim S. et al. US 20190339668 A1  and LI; Chengyu et al. US 20210304201 A1) singly or in combination does not disclose, with respect to independent claim 1 “receive a membership proof comprising a set of elements from one or more layers higher in the digital tree than the base layer of the digital tree, wherein the set of elements comprises a path from the first leaf to a root of the digital tree, wherein the set of elements is dependent on a plurality of additional leaves and wherein verification of the first element corresponding to the first leaf increases a level of confidence in an availability of the plurality of additional leaves;
wherein each layer of the digital tree other than the root of the digital tree is encoded using a respective             
                (
                N
                ,
                K
                )
            
         redundancy code;
wherein the respective             
                (
                N
                ,
                K
                )
            
         redundancy code is systematic such that a first             
                K
            
         elements in a layer comprises data elements and             
                (
                N
                -
                K
                )
            
         elements in the layer comprise parity elements.” and similar limitations of independent claims 13 and 20 in combination with the other claimed features as a whole."
Therefore independent claims 1, 13 and 20 are allowed.
Dependent claims 2-9, 12 and 14-19 are also allowed based on their dependencies on independent claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493